11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jodi Thebo,                                  * From the County Court at Law No. 2
                                               of Taylor County,
                                               Trial Court No. 7307.

Vs. No. 11-21-00182-CV                       * January 6, 2022

Richard King, Kimberly Peck, and             * Per Curiam Memorandum Opinion
Zach Wheeler,                                  (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.